Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 1 of 13




                 Exhibit a
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 2 of 13
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 3 of 13
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 4 of 13
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 5 of 13
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 6 of 13
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 7 of 13
       Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 8 of 13



RETURN DATE: DECEMBER 17, 2020                      :       SUPERIOR COURT
                                                    :
JILL MCAVOY                                         :      J.D. OF NEW LONDON
                                                    :      AT NEW LONDON
VS.                                                 :
                                                    :
BRINKER INTERNATIONAL, INC.                         :
DBA CHILI’S BAR AND GRILL                           :       DECEMBER 10, 2019


                                        COMPLAINT

COUNT ONE: FAILURE TO PAY WAGES AND OVERTIME IN VIOLATION OF the
CONNECTICUT MINIMUM WAGE ACT, CONN. GEN. STATS. 31-58 et seq, 31-60, 31-68,
and/or Section 31-62- E1 et seq., OF THE REGULATIONS OF THE CONNECTICUT
DEPARTMENT OF LABOR AND FAIR LABOR STANDARDS ACT 29 USC 206, 207 AND
216(b).

      1. At all times relevant to this complaint the plaintiff, Jill McAvoy, is a resident in the

         town of Colchester, State of Connecticut.

      2. At all times relevant to this complaint the plaintiff was employed by Brinker

         International, Inc., at its Glastonbury, Connecticut Chili’s Grill & Bar (hereinafter

         Chili’s) restaurant.

      3. At all times relevant to this complaint the defendant, Brinker International, Inc.

         (hereinafter “Brinker”) is a corporation organized under the laws of the State of

         Deleware and having its corporate headquarters in Dallas, Texas. Defendant is an

         entity that transacts business within the State of Connecticut. Defendant owns a

         number of restaurant chains including Chili’s.

      4. Plaintiff was hired by the defendant as waitress/server on April 6, 2008. At that time

         she was earning approximately $5.59 per hour. Plaintiff earned less than minimum

         wage because she earned gratuities. Plaintiff’s last day of employment was in July of

         2019, and she was earning approximately $6.00 per hour as a waitress/server.

                                                1
 Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 9 of 13



5. Pursuant to Connecticut General Statutes Section 31-60(b), employers in the hotel

   and restaurant industry are permitted to take a “tip credit” of the state minimum wage

   towards payment of the minimum wage to certain “Service Employees”.

6. Defendants took said tip credit and failed to pay Plaintiff the full fair minimum wage

   for all hours worked as a Server, even though it did not meet the necessary criteria to

   take the tip credit.

7. Although the plaintiff did not earn minimum wage, defendant required her to perform

   the duties of other positions that normally would be paid at least minimum wage,

   including, hostess, doing take out orders, expediting and at times washing dishes, and

   doing set up for special events.

8. Plaintiff was also required to stay at work even though she had to punch out and was

   not being compensated. Defendant referred to this as the “buddy system”. Plaintiff

   would be required to stay on the job and wait for the manager to close out and finish

   up reports for the night.

9. The plaintiff was also required to “tip out” on every shift to other employees,

   including the bartender and the expediters. Plaintiff gave approximately 2 percent of

   her gross tips to the expediters and one percent to the bartenders if she was working

   in main dining room or 2 percent if she was in the lounge. The bartenders nor the

   expediters would have any one on one engagement with plaintiff’s customers and

   were not eligible to share in tips.

10. The defendant also created a position called the “monster”. This person would do

   side work and whatever other tasks were normally done by the server. This position




                                         2
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 10 of 13



   was paid minimum wage, however, plaintiff was also required to tip them at the end

   of the shift as well. This position was not eligible to share in tips.

11. Plaintiff was required to do extra events for the defendant, including “daddy daughter

   night”, every Thursday theme nights, while only being paid less than minimum wage.

   She was required to do all the set up and clean up from the events and was not tipped

   or given any extra compensation for this work.

12. Defendant’s conduct in failing to the pay Plaintiff the full fair minimum wage was

   arbitrary, unreasonable, or in bad faith, because Defendant knew or should have know

   that plaintiff was entitled to receive the full fair minimum wage for all hours that

   Plaintiff worked as a server, but nevertheless failed to compensate plaintiff at the

   appropriate minimum wage.

13. Defendant failed to obtain and maintain signed tip statements from the plaintiff as

   required by Sections 31-62-E3(c ) of the regulations of the Connecticut Department

   of Labor.

14. Defendant exercised control over plaintiff’s tips by requiring plaintiff to tip out or pay

   a portion of plaintiff’s tips to other employees so that plaintiff’s tips did not constitute

   gratuities as that term is defined in Section 31-62-E2(e) of the regulations of the

   Department of Labor.

15. Defendant failed to post Mandatory Wage Order #8 on the premises or to otherwise

   inform the plaintiff of her rights under these laws.

16. Defendant violated overtime laws by requiring the plaintiff to punch out but remain at

   work until her manager was ready to leave.




                                          3
     Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 11 of 13



     17. The defendant’s requirement that plaintiff not only do her job as a waitress/server, but

        also all the other positions, including hostess, expediter, take out person, and

        dishwasher, was extremely burdensome and caused her to suffer extreme emotional

        distress.

     18. As a direct and proximate cause of the aforesaid unlawful acts, Plaintiff suffered

        damages, including economic losses, emotional distress, attorney’s fees, and

        expenses.

     19. Plaintiff is seeking punitive damages and double damages consistent with what is

        allowed by both federal and state law.


COUNT TWO: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        Paragraphs One through Sixteen are hereby incorporated and made fully paragraphs

        One through Sixteen of Count Two.

        17. Plaintiff was the subject of on going sexual harassment by a male dishwasher who

            groped her on a regular basis. Although she complained about this to

            management nothing was ever done to stop the harassment.

        18. Plaintiff was harassed by co-workers, including a male server who was

            intoxicated while working and threw food at her. When plaintiff complained, the

            manager said to plaintiff “aww he is just flirting with you.”

        19. The defendant intended to inflict emotional distress upon the Plaintiff or should

            have known that emotional distress was a likely result of his conduct.

        20. The defendant’s conduct was extreme and outrageous.

        21. The defendant’s conduct was the cause of the plaintiff’s emotional distress.

        22. The emotional distress suffered by the plaintiff was severe.

                                              4
Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 12 of 13



  23. As a direct and proximate result of the defendant’s actions, the plaintiff suffered

     damages, including emotional distress and harm to her reputation.

                                     PLAINTIFF, JILL MCAVOY


                                     By:__/s/Michelle N. Holmes
                                            Michelle N. Holmes
                                            One Exchange Place
                                            21 West Main Street, Fourth Floor
                                            Waterbury, CT 06702
                                            (203) 596-1091
                                            (203) 596-1093 facsimile
                                            michelle@mholmeslaw.com




                                        5
        Case 3:19-cv-02011-VAB Document 1-1 Filed 12/26/19 Page 13 of 13



RETURN DATE: DECEMBER 17, 2020                     :      SUPERIOR COURT
                                                   :
JILL MCAVOY                                        :     J.D. OF NEW LONDON
                                                   :     AT NEW LONDON
VS.                                                :
                                                   :
BRINKER INTERNATIONAL, INC.                        :
DBA CHILI’S BAR AND GRILL                          :      DECEMBER 10, 2019


                        STATEMENT OF AMOUNT IN DEMAND

       As to each Count the amount in demand is greater than $15,000.00 exclusive of interest

and costs.

                                           PLAINTIFF JILL MCAVOY


                                           By: /s/Michelle N. Holmes
                                                  Michelle N. Holmes
                                                  One Exchange Place
                                                  21 West Main Street, Fourth Floor
                                                  Waterbury, CT 06702
                                                  (203) 596-1091
                                                  (203) 596-1093 facsimile
                                                  michelle@mholmeslaw.com




                                              6
